Citation Nr: 0008128	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher evaluation for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to a higher evaluation for bipolar disorder, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran had active military duty from January 1981 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which, in part, granted service 
connection for degenerative disc disease of the lumbosacral 
spine and bipolar disorder with psychotic features, and 
denied service connection for a skin disorder.  The RO 
assigned 20 and 10 percent ratings for the veteran's low back 
and psychiatric disorders; the veteran appealed the assigned 
ratings and the denial of service connection for a skin 
disorder. 

In the July 1997 decision, service connection was granted for 
calluses with a noncompensable evaluation.  The veteran 
appealed this denial; however, a 10 percent evaluation was 
later assigned, which was a full grant of benefits sought on 
appeal.  This matter no longer remains in appellate status.

In addition, the veteran indicated during the pendency of the 
appeal that he wished to claim service connection for chest 
pain, leg cramps, swollen joints and tinnitus secondary to 
medication for bipolar disorder.  A statement of the case was 
issued in April 1998, which denied the claims for service 
connection for chest pain, leg cramps and swollen joints.  
The veteran did not file a substantive appeal with respect to 
these issues.  In an April 1998 rating decision, service 
connection was granted for tinnitus on a direct basis.  These 
matters no longer remain in appellate status.

The issue of service connection for a skin disorder is 
addressed in the remand part of this decision.




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
equitable dispositions of the claims for higher evaluation.

2.  The veteran's service-connected low back disability is 
productive of severe disability with moderate limitation of 
motion of the lumbar spine, muscle spasm on extreme forward 
bending and loss of lateral spine motion; his degenerative 
disc disease of the lumbosacral spine is not productive of 
more than severe intervertebral disc syndrome.

3.  The veteran's bipolar disorder with psychotic features is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for degenerative 
disc disease of the lumbosacral spine, from April 10, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 510 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999).

2.  The criteria for a 30 percent for bipolar disorder with 
psychotic features, from April 10, 1997, have been met.  
38 U.S.C.A. §§ 1155, 510 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are appeals of the original assignment 
of disability evaluations, and, as such, the claims for 
higher evaluation are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to these issues.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1. 

A.  Degenerative disc disease

The veteran injured his back in a fall in service in January 
1996.  At that time he experienced low back pain and numbness 
of the right lower extremity.  X-rays showed no fracture.  
There were symptoms of radiculopathy and follow-up studies 
were recommended.  A Medical Board report dated in November 
1996 notes that the veteran had an MRI scan which showed disc 
desiccation at the L2-L3 and L3-L4 levels.  The MRI also 
showed mild disc bulging at alternate levels of the lumbar 
spine.  On examination at the Medical Board proceeding in 
November 1996, the veteran was in mild distress secondary to 
back pain.  Palpation of the lumbar spine revealed pain and 
spasm of the muscles of the lumbosacral junction with a 
trigger point at the L5-S1 level.  He had negative straight 
leg raising and bowstring signs.  There were no 
fasciculations or atrophy of the musculature of the lower 
extremities.  Major motor groups were 5/5 and reflexes were 
symmetrical.  It was recommended that the veteran not be 
placed on any shipboard duties or jobs requiring lifting of 
greater than 20 pounds or excessive bending or climbing.

The veteran separated from service in April 1997.  At a VA 
examination in June 1997, the veteran reported symptoms of 
chronic intermittent pain from the lower thoracic to upper 
lumbar spine, without radiation into the hips or legs.  On 
physical examination, the veteran had limited range of motion 
with forward flexion of 40 degrees and side bending of 10 
degrees bilaterally.  The veteran had pain in the back on 
straight-leg raising bilaterally.  There was poor muscular 
strength in both upper and lower extremities, secondary to 
pain in the back caused by strength testing.  A special 
joints examination was also performed.  The patient walked 
with a stiff back, but otherwise normal gait.  He reported no 
numbness in the lower extremities.  He had 5/5 musculature in 
the quadriceps, but pain in the back while seated with legs 
extended.  He also had pain on straight-leg raising tests.  
The veteran again stated that he had no pain in the lower 
extremities, and therefore there was no radiculopathy.

Another VA examination was performed in November 1997.  On 
physical examination, the veteran had forward flexion to knee 
level, backward extension of 5 degrees, and stiffness on left 
and right rotation.  Strength was 5/5 and symmetrical, and 
knee reflexes were equal and symmetrical.  There was 
diminished ankle reflex on the right.

An x-ray of the lumbar spine in December 1997 showed 
dextroscoliosis of the lumbar spine, a lumbarized S1 
vertebra, and no acute fractures or dislocations.  An MRI was 
performed in March 1998.  This showed increased lumbar 
lordosis and transitional vertebrae, especially at the S1-S2 
level.  There were disc bulges at the L4-L5, L5-S1 and S1-S2 
levels.  The impression was mild degenerative changes through 
the lumbosacral spine with mild central canal stenosis at the 
L4-L5 level.  There was no neuroforaminal narrowing or disc 
herniation seen.

The veteran had another VA examination in March 1998.  He had 
current symptoms of a sporadic sharp needle-like pain in the 
lower back about 4 inches above the tail bone, which came and 
went without provocation or activities.  The pain lasted 30 
seconds to a minute and occurred about twice per day.  There 
was no way to relieve it other than to wait.  That had been 
going on for about seven or eight months, and had recently 
increased in severity.  He also complained that his left leg 
gave way occasionally while walking, and felt weak.  He had 
occasional tingling down the right leg.  On examination, he 
had normal heel and toe gait, but walked with a stiff back 
and had diminished lordosis.  He could get up on his toes and 
heels.  He could squat to the ground and get back up, but 
with pain.  On range of motion testing, he could forward flex 
to the point where his fingertips were just below the 
kneecaps before he complained of pain.  He could extend 35 
degrees before feeling pain.  He could lateral bend 30 
degrees to each side and rotate 45 degrees to each side, 
without pain.  He had slightly weak quadriceps muscles.  He 
felt lower back pain on straight leg raising, but did not 
have any radicular symptoms.  The examiner also reviewed the 
MRI scan performed in March 1998.  In conclusion, the 
examiner commented that the veteran had chronic low back pain 
with mild degenerative changes and mild stenosis of the 
lumbar spine.  There is no evidence of radicular symptoms or 
nerve root compression.

The claims file also contains VA Medical Center (VAMC) 
outpatient treatment records.  A December 1997 treatment 
record noted low back pain with numbness of the right thigh, 
but no radiation of pain into the legs.  An April 1998 record 
noted numbness in the thigh and pain with flexion.  The 
veteran had a physical therapy evaluation in April 1998.  He 
had been referred in order to obtain a TENS unit for pain 
control.  The veteran reported a one-year history of sharp 
lower back pain, aggravated by walking, and relieved by 
sitting.  The veteran was issued a TENS unit and instructed 
on its use.  A July 1998 physical therapy discharge note 
states that the therapist called the veteran for a follow-up 
appointment, and the veteran said he was doing fine.  The 
veteran was discharged from physical therapy.  The claims 
file also contains a printout of the veteran's scheduled 
appointments for follow-up treatment of his back disorder.  
The veteran apparently failed to show for numerous 
appointments in 1998.

The record shows that the veteran's low back disability is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5292, for limitation of motion of the lumbar spine, and 
38 C.F.R. § 4.71a, DC 5295, for lumbosacral strain.  

DC 5292 provides for a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine and a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine. 

DC 5295 provides for a 20 percent evaluation for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent evaluation is assigned for severe lumbosacral strain, 
with listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

There is no evidence in the record of listing of the whole 
spine to opposite side or a positive Goldthwait's sign.  
However, the veteran does have limitation of forward bending 
in standing position which could be described as marked, and 
he had loss of lateral motion with osteo-arthritic changes.  
Clinical evaluations in recent years have also shown at least 
moderate limitation of motion of the lumbar spine.  It is the 
Board's judgment that the overall disability picture meets 
the characterization of "severe" lumbosacral strain.  
Accordingly, a 40 percent evaluation for his low back 
disability is warranted.  A rating in excess of 40 percent is 
not warranted as this is the maximum evaluation allowed under 
Code 5295.  

The 40 percent rating is also the maximum evaluation allowed 
under Code 5292.  There is no medical evidence to indicate 
that the veteran's back pain, weakness, or any other symptom 
results in additional limitation of motion of the lumbar 
spine to a degree that approaches ankylosis.   (See 38 C.F.R. 
§ 4.71a, Code 5289.)  As the range of motion figures 
accounted for pain experienced during motion testing, the 
evaluation takes into account limitation of motion due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
The Board has considered whether an even higher rating for 
the low back disability may be assigned under the criteria 
for intervertebral disc syndrome.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; a 60 percent rating is 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseases disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.   

While there is radiographic evidence of degenerative disc 
disease, the clinical disability picture that has been 
presented is clearly not more than severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
within the meaning of the cited diagnostic code.  There is no 
medical evidence of an absent ankle jerk or persistent 
symptoms compatible with sciatic neuropathy.  In fact, 
following the most recent VA compensation examination, the 
examiner commented that the veteran had chronic low back pain 
with mild degenerative changes and mild stenosis of the 
lumbar spine with no evidence of radicular symptoms or nerve 
root compression.  

B.  Bipolar disorder

Service connection for bipolar disorder with psychotic 
features was granted in July 1997, with an initial evaluation 
of 10 percent.  The veteran was hospitalized while in the 
service in May 1996.  A Medical Board Report dated in July 
1996 noted that the veteran had a several year history of 
intermittent cycles of expansive, euphoric mood with a 
decreased need for sleep, delusional thinking, circumstantial 
ideation and increased goal directed behavior and project 
seeking that lasted about three weeks to several months or 
more.  These euphoric episodes were interspersed with shorter 
episodes where the veteran had no motivation, and appeared 
depressed, isolated and less talkative.  This information was 
provided by the veteran's wife.  The veteran apparently 
became delusional with respect to his wife's fidelity during 
these periods, and this had caused marital tension.  The 
veteran was not considered to be a danger to himself or 
others.  Following a period of observation, the veteran was 
begun on Depakote, which appeared to moderate his symptoms 
and behavior.  A conference of staff psychiatrists resulted 
in the conclusion that the veteran's mental disability 
precluded him from participating in further military service.

A VA examination was performed in June 1997.  At that time 
the veteran was on Depakote and was employed full-time in a 
position doing paperwork at his brother's nail supply 
company.  He admitted to excessive worry about work.  He 
indicated no special abilities or powers except for 
premonitions.  He had mood swings lasting up to two hours, 
and irritability with his children when they did not listen 
to him.  He was preoccupied with details, rules, lists, 
order, organization and schedules.  He was inflexible.  He 
denied work or marital problems.  He stated his appetite was 
variable, and he slept about 6 hours per night with early 
morning wakening.  On examination, the veteran was alert, 
oriented, casually dressed, cooperative and spoke normally.  
He appeared sad, with affect showing frustration and tension.  
Thought processes showed no circumstantiality, tangentially, 
loose associations, or incoherence, although he did show 
thought blocking and derailment.  He admitted to being a 
perfectionist but denied checking behaviors beyond two times.  
He denied auditory, visual, tactile, olfactory and command 
hallucinations.  He denied suicidal and homicidal ideation.  
His memory was intact, although he did give an incorrect 
answer when asked today's date.  His intelligence was average 
or above average, his judgment appeared appropriate.  He had 
adequate understanding but poor insight into his problems.  
He had not followed up on treatment as recommended when he 
was discharged from the military.  The conclusion of the 
examiner was that there was no evidence of depression or 
bipolar disorder at that time.  His symptoms appeared more 
consistent with obsessive/compulsive personality disorder.  
The Global Assessment of Functioning (GAF) score was 55, with 
highest level for the year of 65.  The degree of psychiatric 
impairment was felt to be mild as the veteran was working 
full time.

A second VA examination was performed in November 1997, in 
which the examiner expressed disagreement with the 
conclusions of the June 1997 examiner.  The veteran described 
his history as stated in the June 1997 examination.  He also 
noted that during times of manic behavior he had engaged in 
impulsive sexual acting out and affairs, which caused marital 
problems.  He stated that he had had several cycles of 
depressed and manic symptoms.  The manic symptoms lasted for 
weeks to months, and the depressive symptoms lasted on 
average three to four months.  He was not currently using any 
drugs, but had abused alcohol in the past.  He continued to 
work at the paper supply company.  On examination, the 
veteran was cooperative, with normal speech.  His affect was 
mildly constricted, guarded and otherwise euthymic.  He was 
slightly tangential but otherwise logical.  His thought 
content was remarkable for magical thinking, but there was no 
current suicidal or homicidal ideation or hallucination.  
There was possible mild paranoia that people were out to 
screw him over, but not actually kill him.  Diagnosis was 
bipolar disorder, definitively by history, with rapid cycling 
and greater than three changes in the course of a change.  
The examiner disagreed with the conclusions of the prior 
examination, and stated that he had reviewed the claims file 
and found that the veteran demonstrated significant symptoms 
remarkable for bipolar disorder as well as some psychotic 
symptoms.  The GAF score assigned was 49.

The claims file also contains VAMC mental health clinic 
records.  The veteran began evaluation and treatment in July 
1997.  On mental status examination, the veteran's long term 
memory was good, and short-term memory was unremarkable.  He 
denied auditory hallucinations, but stated he sometimes 
thought something was attracting his attention but there was 
nothing there.  He had questionable hypervigilance, no 
suicidal or homicidal ideation.  His ability to abstract was 
limited.  His intellect was intact.  He stated he was 
somewhat irritated most of the time but this had improved 
with medication.  Diagnosis of bipolar disease was rendered, 
with GAF score of 70 to 75.  The veteran missed two 
appointments, and then appeared for an appointment in April 
1998.  He had been advised by an emergency room nurse to 
discontinue Depakote because he had been experiencing 
dizziness, but he rejected this advice, and continued the 
medication as it helped with stabilizing his mood.  After 
evaluation, including a blood test, Depakote was continued.  
At the time of the April 1998 evaluation there was no 
objective mental status evidence of any active affective 
instability or depression.  The veteran had a counseling 
session with a social worker in April 1998, at which his 
issues with anger were discussed.  The veteran failed to 
report for his next appointment in June 1998 with the staff 
psychiatrist.  He reported for an appointment in August 1998, 
at which he appeared stable and functional, although he did 
have a negative attitude.  It was difficult to attribute his 
"pissed off" attitude to the putative prior bipolar 
disorder diagnosis.  At his next appointment in November 
1998, the veteran appeared stable, but with feelings of 
alienation.  His medication was continued, but it was 
recommended that laboratory tests be performed to monitor 
medication levels.  In November 1998, the veteran met with a 
psychologist.  He discussed his anguish regarding his 
marriage to a woman who had been habitually unfaithful.  It 
was not clear to the psychologist whether the veteran's 
concerns were delusional.  At a December 1998 meeting with 
the psychologist, the veteran related that he heard people 
talking in public places and thought they might be talking 
about him.  He expressed feelings of loneliness and his 
suspicions regarding his wife's alleged infidelity.  Finally, 
at an April 1999 interview with the staff psychiatrist, it 
was noted that the veteran was frustrated and irritable, but 
it was unclear whether this represented an underlying mood 
disorder versus situational problems and personality issues.  
The veteran expressed ambivalence about the effectiveness of 
the Depakote.  He stated that his psychotherapy meetings with 
the psychologist were helpful.  In an addendum to the note, 
the psychiatrist stated that he had been notified by the 
laboratory that the veteran's serum valproic acid level was 
"critically high" and had informed the veteran he needed to 
decrease dosage of Depakote.

The veteran's claim for service connection for bipolar 
disorder was filed after the effective date of current 
regulations governing mental disorders; thus, former 
regulations are inapplicable.  38 C.F.R. § 4.130, DC 9432 
provides for assignment of a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted if there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is assigned if there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

Although the claims file contains two GAF scores in the 65 to 
75 range, one of the recent VA psychiatrists who examined the 
veteran noted a score of  49, signifying a more serious 
mental impairment.  It is apparent that the veteran has had 
cycling periods of manic and depressive behavior, which, 
while somewhat controlled by medication, has been 
nevertheless disabling.  At recent clinical sessions, he has 
manifested some symptoms of depression and paranoia, along 
with feelings of alienation and anger.  It is the Board's 
judgment that the psychiatric disability picture that has 
been presented is consistent with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, and some chronic sleep impairment.  
Accordingly, a 30 percent rating for bipolar disorder is 
warranted.  

The Board further finds that there is no medical evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.  Although the veteran clearly has marital stress, 
it is apparent that he has remained married for 15 years and 
has continued with the same employment since he left the 
military in April 1997.   Thus, a rating in excess of 30 
percent is not warranted.

In conclusion, the Board finds that the criteria for the 
initial assignment of a 40 percent rating for the veteran's 
low back disability, and a 30 percent rating for his bipolar 
disorder, since April 10, 1997, have been met.  Consequently, 
"staged ratings" (Fenderson, supra) are not warranted.    

The Board has considered whether the either claim warrants 
referral for extraschedular consideration, but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that either service 
connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 40 percent rating for degenerative disc disease of the 
lumbosacral spine is granted, from April 10, 1997, subject to 
the law and regulations governing the payment of VA monetary 
benefits.  

A 30 percent rating for a bipolar disorder is granted, from 
April 10, 1997, subject to the law and regulations governing 
the payment of VA monetary benefits.  


                                                      REMAND

Service medical records show that at enlistment in January 
1981, the veteran presented with a skin rash on the right 
hand.  There was no specific diagnosis given.  The veteran 
also had acne at that time.  In March 1981, the veteran 
sought treatment for a rash on both hands.  A lotion was 
prescribed.  In November 1981, the veteran was observed to 
have a rash on his hands and forearms.  He was diagnosed with 
atopic eczema and referred to the dermatology clinic.  He was 
evaluated in the dermatology clinic in December 1981, and 
given a prescription and recommended to use bland soap.  In 
February 1991, the veteran had a pruritic rash on his arms 
and hands.  He was given an antihistamine.  This recurred in 
April 1992 on his arms, with a couple of hives also on his 
chest.  It was noted that the veteran had been treated 
periodically.  The diagnosis was idiopathic urticaria.  On a 
December 1992 chronologic record of medical care, a history 
of eczema of the scalp was noted.  On the veteran's 
separation examination in February 1997, a history of eczema 
and psoriasis was noted.

At a June 1997 general VA examination, the veteran's skin was 
grossly normal except for a small 1 to 2-centimeter patch of 
rough, dry skin on the medial border of his right forearm.  
It looked somewhat psoriatic in nature was localized to that 
position only.  The veteran stated that in the wintertime it 
became more severe.  There was no diagnosis.  

It is clear from the record of entrance examination that the 
veteran had a skin condition on one of his hands at the time 
he began military service.  He was treated shortly 
thereafter, in March 1981, for what appears to be the same 
condition, and the record contains several instances of 
apparent flare-ups during service.  In deciding a claim based 
on aggravation, after having determined the presence of a 
pre-existing condition, the Board must assess whether there 
has been any measurable worsening of the disability during 
service, and, then, whether this constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as opposed to 
mere symptoms, has worsened.  See Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

Given the medical evidence of increased skin symptomatology 
during service, and the proximately between inservice and 
post-service abnormal clinical findings relating to skin 
disease, it is the Board's judgment that the claim for 
service connection for a skin disorder is well grounded, 
meaning it is plausible.  Hence, the VA has a duty to assist 
him in developing the facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.103(a), 3.159 (1999).  The Board finds that the veteran 
should be afforded a VA dermatology examination for the 
purpose of determining the nature and extent of any skin 
disorder currently present and an opinion addressing the 
questions of whether the veteran's skin disease was 
aggravated during service, within the meaning of the cited 
legal authority, and whether there was an onset of a skin 
disorder during service unrelated to the preexisting skin 
disease that is causally linked to a current skin disorder.

The RO should also secure any relevant treatment records that 
may be available. Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination since service 
for a skin disorder.  The RO should then 
secure copies of all identified records 
and associate them with the claims 
folder.  38 C.F.R. § 3.159.

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of any skin disease 
that may be present.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should determine if the skin 
disease apparent upon the veteran's 
preenlistment examination is the same 
disease noted during service and 
thereafter and, if so, opine whether  it 
is at least as likely as not that it was 
chronically worsened (worsening of 
underlying condition rather than 
temporary or intermittent flare-up of 
symptoms) during service.  If any other 
skin disease is apparent (other than that 
noted upon the preenlistment 
examination), the examiner must opine 
whether it is at least as likely as not 
that any current skin disease is causally 
linked to any of the skin findings noted 
during service.  All indicated tests 
should be accomplished.

3.  The RO should then review the record 
to ensure that the foregoing development 
has been completed in full. If the 
examination report is deficient in any 
regard, it should be returned, along with 
the claims folder.  Once the above 
development has been completed, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
skin disorder.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and be afforded the applicable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  




The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.

 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

